DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the 03/11/2022 Final Office Action, claims 1-4 and 9-11 were pending and rejected.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. This application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid. The finality of the previous Office action is withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/09/2022 is entered.
In the Applicant’s 06/09/2022 Reply, claims 1, 10, and 11 were amended. Claims 12-14 were added. 
Claims 1-4 and 9-14 remain pending.

Remarks and Amendments
	Claims 10 and 11 were rejected under 35 U.S.C. 101 because the claimed invention is directed to natural phenomena (i.e., natural products) without significantly more. The Applicant amended claims 10 and 11 by converting each composition claim into method claims, obviating this rejection which is withdrawn. 
	Claims 1, 2, and 9-11 were rejected under 35 U.S.C. 102(a)(1) as anticipated by US20050277578A1 (published 12/15/2005), or in the alternative, claims 1-4 and 9-11 were rejected under 35 U.S.C. 103 as being unpatentable over US20050277578A1 and Kawabata, et al., Medical and Veterinary Entomology, 24:375 (2010). It is noted that claims 3 and 4 were rejected in the body of the rejection and should have been included in the outset of the rejection.

    PNG
    media_image1.png
    371
    622
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    549
    622
    media_image2.png
    Greyscale

	The Applicant amended claim 1 to require expression of different AMPs to be stimulated maximally by different doses of pathogens, rather than by “selectively altering the time and/or dose of the exposure.” This amendment negates the 102(a)(1) rejection based on US20050277578A1. 
In addition, the Applicant argues that Kawabata does not suggest maximizing different AMPs by altering the dose of pathogens, because AMPs are not measured in Kawabata. (Reply, p. 5). The Applicant’s argument is well-taken. While Kawabata discloses the same active steps as claim 1, i.e., a method for the manufacture of a medicament, which method includes exposing larval forms of insects (L. sericata) to food containing different doses of pathogens (1, 2, or 4 mL of a bacterial suspension containing S. aureus or P. aeruginosa), Kawabata contains no evidence that these different concentrations result in maximally stimulating different AMPs as claimed. This rejection is withdrawn. 
Claim 11 was rejected under 35 U.S.C. 112(b) as being indefinite for reciting “the ingesting recipient” with no antecedent basis. The Applicant amended claim 11 by removing the “for use” limitation. This rejection is withdrawn.
Claims 10 and 11 were rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph:

    PNG
    media_image3.png
    92
    621
    media_image3.png
    Greyscale

	The Applicant amended claims 10 and 11, converting each into method claims rather than compositions. This rejection is withdrawn.
	
Objections
	Claim 2 is objected to as an improper amendment under 37 CFR 1.121(c), which requires proper status identifiers. The status identifier of claim 2 is “(Original),” however, claim 2 is amended. 
Claim 11 is objected to as an improper amendment under 37 CFR 1.121(c)(2), which requires amended claims to include all deleted text to be shown. As currently amended, claim 11 deletes “for use in the stimulation of anti-microbial peptide expression in the ingesting recipient” from the 12/02/2021 claim 11 but does not present this text.  

Rejections
35 U.S.C. 101:  Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 12 and 14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to natural phenomena (i.e., natural products) without significantly more. 
	Step 1:  Claims 12 and 14 recite a composition comprising antimicrobial peptides (AMPs) produced as a result of exposing larval forms to pathogens. Thus, the claims contain subject matter that falls into a statutory category of invention under 35 U.S.C. 101. 
	Step 2A1:  AMPs are natural defense peptide that are part of the innate immune response found among all classes of life. Because claims 12 and 14 recite naturally produced peptides, the markedly different characteristics analysis is used to determine if the nature-based product limitation is a product of nature exception. MPEP 2106.04(c)(I). This analysis is performed by comparing the nature-based product limitation in the claim to its naturally occurring counterpart to determine whether markedly different characteristics are present. MPEP 2106.04(c)(II). As applied to claims 12 and 14, AMPs represent chemicals that are found in nature. The claimed AMPs cannot be structurally distinguished from their natural counterpart AMPs, thus, there can be no marked differences between the claimed AMPs and naturally occurring AMPs. Therefore, the claimed compositions contain judicial exceptions.
	Step 2A2:  This part of the eligibility analysis evaluates whether the claim as a whole integrates the recited judicial exception into a practical application of the exception. This evaluation is performed by (a) identifying whether there are any additional elements recited in the claim beyond the judicial exception, and (b) evaluating those additional elements individually and in combination to determine whether the claim as a whole integrates the exception into a practical application. 
In this case, the additional elements of claim 12 pertains to intended use, “A medicament to treat a Campylobacter infection and to stimujlate [sic] anti-microbial expression.” This intended use does not impose any active steps or application of the composition and cannot be interpreted to result in a practical application of the judicial exception natural products. Likewise, claim 14 contains additional elements, limiting the larvae to Lucilia sericata, however, this additional element does not impose any active steps or application of the composition and cannot be interpreted to result in a practical application of the judicial exception natural products.
Step 2B:  This part of the eligibility analysis evaluates whether the claim as a whole amounts to significantly more than the recited exception, i.e., whether any additional element, or combination of additional elements, adds an inventive concept to the claim. MPEP 2106.05. The additional elements of claim 12 pertain to intended use in treating a Campylobacter infection and stimulate AMP expression. However, as evidenced in both US20050277578A1 and Kawabata, the use of AMPs for their antimicrobial properties represents well-understood, routine, and conventional knowledge. Accordingly, the claims do not contain elements amounting to significantly more than the claimed natural chemicals.

35 U.S.C. 112(b):  The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 14 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 14 recites “A medicament according to claim 10,” however, claim 10 is drawn to a method rather than a medicament. Therefore, it is unclear which statutory category the Applicant intends to claim: (1) The method according to claim 10 or (2) A medicament prepared by the method of claim 10. This ambiguity renders the claim indefinite. 

35 U.S.C. 112(a): The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-4 and 9-14 are rejected under 35 U.S.C. 112(a) as failing to comply with the enablement requirement. The claims contain subject matter not described in the specification in to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
The following factors are considered in determining whether undue experimentation is required to practice the invention:  
(1) Nature of the invention; 
(2) Breadth of the claims; 
(3) State of prior art; 
(4) Level of ordinary skill in the art; 
(5) Level of predictability in the art; 
(6) Amount of direction provided; 
(7) Presence of working examples; and 
(8) Quantity of experimentation required to make or use the invention. 

In re Wands, 858 F.2d 731, 737 (Fed. Cir. 1988).

The invention relates to a process for maximally stimulating different AMPs from larvae utilizing different doses of pathogens. The dependent claims require altering the species of pathogens, time of exposure, or species of larvae. All claims include the steps of exposing larval forms of insects to different doses of pathogens to maximally stimulate different AMPs. The art recognizes that larvae may be induced to produce AMPs which exhibit antibacterial activity. For example, US20050277578A1 discloses that larval forms of insects fed pathogens produce AMPs. (claims 1-4; [0005]). Kawabata discloses that different doses of and different times of exposure to pathogens fed to larval forms of insects produce different levels of antibacterial activity. (pp. 379-381). The art does not specifically recognize that different AMPs are maximally stimulated at different doses of pathogens. Accordingly, the level of predictability regarding this technique is very high, because it is not demonstrated in the art. 
To support the concept that different AMPs are stimulated maximally at different doses of pathogens, the specification provides only the following two sentences:  
As applied to the feeding of larvae with bacteria, it has been found that different AMPs are stimulated maximally by different doses of bacteria. Thus, Diptericin expression is favoured by high doses, whereas Sapecin by low doses.

(p. 2).
This support consists of nothing more than a generic assertion with no evidence and provides zero instruction or guidance on how to practice the claimed invention. In addition, the specification provides no working examples demonstrating the claimed method or its resulting product. Because the predictability is considered to be extremely low for the claimed method and no direction or working examples are provided on how to practice the claimed invention, it would take an inordinate amount of experimentation to practice the claimed invention. The only conclusion to be made from weighing the Wands factors is that the specification does not enable the skilled artisan to practice the claimed invention without undue experimentation.

35 U.S.C. 112(d):  REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 9 is rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 9 recites the method of claim 1 “wherein the pathogens are alive or dead.” However, this limitation does not limit the pathogens of claim 1, which are also alive or dead. 
Applicant may cancel the claim, amend the claim to place the claim in proper dependent form, rewrite the claim in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements.
	  
Conclusion
Claims 1-4 and 9-14 are pending.
Claims 1-4 and 9-14 are rejected.
Questions about this Office Action may be directed toward Examiner Michael Barker at 571.272.0303. If, however, attempts to reach Mr. Barker are not successful, the Examiner's supervisor, Terry McKelvey, may be reached at 571.272.0775.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/
interviewpractice.


/MICHAEL BARKER/
Primary Examiner, Art Unit 1655